


Exhibit 10.6

 

Execution Copy

 

INCREMENTAL FACILITY AMENDMENT

 

INCREMENTAL FACILITY AMENDMENT, dated as of June 3, 2013 (this “Incremental
Facility Amendment”), to the Credit Agreement, dated as of August 9, 2012 (as
amended or modified from time to time, the “Credit Agreement”), among
INTERPOOL, INC., a corporation organized under the laws of Delaware (the
“Borrower”), the other loan parties thereto (the “Loan Parties”), HSBC Bank USA,
N.A. (“HSBC”), RBS Citizens Business Capital (“RBS”), and JPMORGAN CHASE BANK,
N.A., as administrative agent (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

 

WHEREAS, pursuant to Section 2.08(e) of the Credit Agreement, the Borrower
wishes to obtain additional Revolving Commitments under the Credit Agreement
from HSBC, as a new Lender (from and after the effectiveness hereof) and RBS, as
an existing Lender, who are willing to commit, in the case of HSBC, and
increase, in the case of RBS, their respective Revolving Commitment in an
aggregate principal amount of $30,000,000.

 

WHEREAS, HSBC and RBS (each, an “Incremental Facility Lender”) has agreed to
provide the additional Revolving Commitments in the amount set forth opposite to
their name in the commitment schedule attached hereto as Schedule A (the
“Incremental Revolving Commitment Schedule”; such additional Revolving
Commitments set forth in the Incremental Revolving Commitment Schedule, the
“Incremental Revolving Commitments”), upon the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

SECTION 2.                            Incremental Revolving Commitments.

 

(a)                                 On the Incremental Facility Amendment
Effective Date (as defined below), this Incremental Facility Amendment shall
constitute an “Incremental Facility Amendment” pursuant to section 2.08(f) of
the Credit Agreement, the Incremental Revolving Commitments shall constitute
additional “Revolving Commitments” and any loans made pursuant to the
Incremental Revolving Commitments shall constitute “Loans” under the Credit
Agreement.

 

(b)                                 Unless otherwise set forth herein, the
Incremental Revolving Commitments shall have the same terms and conditions as
those of the Revolving Commitments existing prior to the Incremental Facility
Amendment Effective Date under the Credit Agreement.

 

(c)                                  From the Incremental Facility Amendment
Effective Date until the Maturity Date, all Loans shall be made in accordance
with the aggregate Revolving Commitments of the Lenders after giving effect to
the Incremental Revolving Commitments.  On the Business Day following the
Incremental Facility Amendment Effective Date, all outstanding ABR Advances
shall be reallocated among the Lenders in accordance with the Lenders’
respective revised Applicable Percentages and the Lenders shall make adjustments
among themselves, and payments to each other as needed, with respect to

 

--------------------------------------------------------------------------------


 

the Advances then outstanding and amounts of principal, interest, commitment
fees and other amounts paid or payable with respect thereto as shall be
necessary, in the opinion of the Administrative Agent, in order to effect such
reallocation.  Eurodollar Advances shall not be reallocated among the Lenders
until the expiration of the applicable Interest Period in effect at the time of
the Incremental Facility Amendment Effective Date, at which time any such
Eurodollar Advances being continued shall be reallocated, and any such
Eurodollar Advances being converted to ABR Advances shall be converted and
allocated, among the Lenders at such time in accordance with their Revolving
Commitments at such time.  For the avoidance of doubt, it is understood that
commitment fees with respect to the Incremental Revolving Commitments shall
accrue from the Incremental Facility Amendment Effective Date.

 

(d) Upon the Incremental Facility Amendment Effective Date, HSBC will be a
Lender under the Credit Agreement for all purposes of the Credit Agreement.

 

SECTION 3.                            Fees.  The Borrower agrees to pay on the
Incremental Facility Amendment Effective Date to the Administrative Agent, for
the account of each Incremental Facility Lender, fees in the amounts previously
communicated by the Borrower to each such Incremental Facility Lender.

 

SECTION 4.                            Amendments to Credit Agreement to Reflect
the Incremental Revolving Commitments.

 

(a)                                 Amendment of Total Revolving Commitment. 
Pursuant to Section 2.08(f) of the Credit Agreement, the definition of “Total
Revolving Commitment” is hereby amended by deleting the current amount of
$880,000,000 and replacing it with the new amount of $910,000,000.

 

(b)                                 Amendment of Commitment Schedule.  Pursuant
to Section 2.08(g) of the Credit Agreement, the Commitment Schedule is hereby
replaced with the revised Commitment Schedule attached hereto as Schedule B.

 

SECTION 5.                            Effectiveness of Incremental Facility
Amendment.  This Incremental Facility Amendment shall become effective upon
satisfaction of the following conditions precedent (such date, the “Incremental
Facility Amendment Effective Date”):

 

The Administrative Agent shall have received the following:

 

(i)             counterparts to this Incremental Facility Amendment duly
executed by the Borrower and each Incremental Facility Lender;

 

(ii)          a fee for the account of each Incremental Facility Lender that is
a party to this Incremental Facility Amendment in accordance with Section 3
hereof;

 

(iii)       all other fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable and documented fees and
reasonable, documented, out-of-pocket expenses of legal counsel) required to be
paid;

 

(iv)      executed counterparts from each Loan Party of the Pledge and Security
Acknowledgement substantially in the form attached hereto as Exhibit A (the
“Pledge and Security Acknowledgement”);

 

2

--------------------------------------------------------------------------------


 

(v)         certified resolutions from the board of directors, members or other
similar body of each Loan Party authorizing the execution, delivery and
performance of the Incremental Facility Amendment; and

 

(vi)      a certificate from the Borrower certifying that, immediately before
and immediately after giving effect to the Incremental Revolving Commitments,
(A) the representations and warranties contained in Article III of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier or
“Material Adverse Effect” shall be required to be true and correct in all
respects), and (B) no Default exists.

 

SECTION 6.                            Representations and Warranties.  To induce
the other parties hereto to enter into this Incremental Facility Amendment and
to provide the Incremental Revolving Commitments, the Borrower hereby represents
and warrants to the Administrative Agent and to each Incremental Facility
Lender, as of the Incremental Facility Amendment Effective Date:

 

(a)                                 Each Loan Party has the power and authority,
and the legal right, to make, deliver and perform this Incremental Facility
Amendment, and to perform its obligations hereunder. Each Loan Party has the
requisite corporate or other organizational power and authority to execute and
deliver the Pledge and Security Acknowledgement. The execution, delivery and
performance by the Borrower of this Incremental Facility Amendment, and by the
Loan Parties of the Pledge and Security Acknowledgement, have been authorized by
all necessary corporate or other organizational action of such person, and no
other corporate or other organizational proceedings on the part of each such
person is necessary to consummate such transactions.

 

(b)                                 This Incremental Facility Amendment has been
duly executed and delivered on behalf of the Borrower. The Pledge and Security
Acknowledgement has been duly executed and delivered by each Loan Party. Each of
the Incremental Facility Amendment and the Pledge and Security Acknowledgement
(i) is a legal, valid and binding obligation of each Loan Party party hereto and
thereto, enforceable against each such Loan Party in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and an
implied covenant of good faith and fair dealing and (ii) is in full force and
effect subject to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). Neither the
execution, delivery or performance of this Incremental Facility Amendment, nor
the performance of the transactions contemplated hereby, will invalidate the
security interest granted on the Collateral pursuant to the Loan Documents or
the priority or perfection of the Administrative Agent’s Lien on such
Collateral.

 

(c)                                  The execution and delivery of this
Incremental Facility Amendment or the Pledge and Security Acknowledgment by any
Loan Party (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except, to the extent
permitted by the Loan Documents, for filings necessary to perfect Liens created
pursuant to the Loan Documents, (ii) will not violate any Requirement of Law
applicable to any Loan Party or any of its Restricted Subsidiaries, (iii) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Restricted Subsidiaries or
the assets of any Loan Party or any of its Restricted Subsidiaries, or give rise
to a right thereunder to require any payment to be made by any Loan Party or

 

3

--------------------------------------------------------------------------------


 

any of its Restricted Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries; except Liens created pursuant to the Loan Documents, except, in
each case other than with respect to the creation of Liens, to the extent that
any such violation, default or right, or any failure to obtain such consent or
approval or to take such action, could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 7.                            Effect on the Credit Agreement.  (a) 
Except as specifically amended above, the Credit Agreement shall continue to be
in full force and effect and is hereby in all respects ratified and confirmed.

 

(b)         The execution, delivery and effectiveness of this Incremental
Facility Amendment shall not operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision of any of the Credit Agreement.

 

SECTION 8.                            First Priority Obligations.  It is the
intention of the parties that Obligations in respect of the Incremental
Revolving Commitments constitute “First Priority Obligations” under the
Intercreditor Agreement.

 

SECTION 9.                            Expenses.  The Borrower agrees to pay or
reimburse the Administrative Agent for all of its out-of-pocket costs and
reasonable expenses incurred in connection with this Incremental Facility
Amendment, any other documents prepared in connection herewith and the
transaction contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

SECTION 10.                     Governing Law; Waiver of Jury Trial. THE
INCREMENTAL FACILITY AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO OR IN CONNECTION WITH THE INCREMENTAL FACILITY AMENDMENT,
THE RELATIONSHIP OF THE PARTIES AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTION 9.09 OF THE CREDIT AGREEMENT AS IF SUCH
SECTION WERE SET FORTH IN FULL HEREIN.

 

SECTION 11.                     Counterparts.  This Incremental Facility
Amendment may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Incremental
Facility Amendment, the Credit Agreement and the other Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Delivery of an executed counterpart of a
signature page of this Incremental Facility Amendment by facsimile or email
shall be effective as delivery of a manually executed counterpart of this
Amendment.  THIS INCREMENTAL FACILITY AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Amendment to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

 

 

 

INTERPOOL, INC.

 

 

 

 

 

 

By:

/s/ Christopher Annese

 

 

Name:  Christopher Annese

 

 

Title:  CFO

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

Name:

MATTHEW H. MASSIE

 

Title:

MANAGING DIRECTOR

 

--------------------------------------------------------------------------------

 

 

HSBC Bank USA, N.A.,

 

as an Incremental Facility Lender

 

 

 

 

 

 

By:

/s/ Robert F. Mello 

6/3/13

 

 

Name:  Robert F. Mello

 

 

Title:  Senior Vice President

 

 

 

 

 

RBS Citizens Business Capital, a division of
RBS Asset Finance, Inc., a subsidiary of RBS Citizens, N.A,

 

as an Incremental Facility Lender

 

 

 

 

 

 

By:

/s/ James H. Herzog, Jr.

 

 

Name:  James H. Herzog, Jr.

 

 

Title:  Senior Vice President

 

RESTRICTED

 

--------------------------------------------------------------------------------


 

Schedule A

Incremental Revolving Commitment Schedule

 

Lender

 

Incremental Revolving
Commitment

 

HSBC Bank USA, N.A.

 

$

20,000,000

 

RBS Citizens Business Capital

 

$

10,000,000

 

Total

 

$

30,000,000

 

 

4

--------------------------------------------------------------------------------


 

Schedule B

Commitment Schedule

 

Lender

 

Revolving Commitment

 

JPMorgan Chase Bank, N.A.

 

$

95,000,000

 

DVB Bank SE

 

$

125,000,000

 

Bank of America, N.A.

 

$

95,000,000

 

Deutsche Bank Trust Company Americas

 

$

95,000,000

 

Wells Fargo Bank, N.A.

 

$

95,000,000

 

Royal Bank of Canada

 

$

50,000,000

 

Union Bank, N.A.

 

$

60,000,000

 

RBS Citizens Business Capital

 

$

50,000,000

 

Regions Bank

 

$

35,000,000

 

PNC Bank, National Association

 

$

40,000,000

 

Compass Bank

 

$

30,000,000

 

CIT Finance LLC

 

$

25,000,000

 

FirstMerit Bank, N.A.

 

$

25,000,000

 

HSBC Bank USA, N.A.

 

$

20,000,000

 

People’s United Bank

 

$

20,000,000

 

Capital One Leverage Finance Corp.

 

$

15,000,000

 

First Niagara Commercial Finance, Inc.

 

$

10,000,000

 

Webster Business Credit Corporation

 

$

15,000,000

 

Cathay Bank

 

$

10,000,000

 

Total

 

$

910,000,000

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Pledge and Security Acknowledgement

 

Each of the parties hereto hereby acknowledges and consents to the Incremental
Facility Amendment, dated as of June [  ], 2013 (the “Incremental Facility
Amendment”; capitalized terms used herein, but not defined, shall have the
meanings set forth in the Incremental Facility Amendment or the Credit Agreement
(hereinafter defined)), to the Credit Agreement, dated as of August 9, 2012 (as
amended or modified from time to time, the “Credit Agreement”), among
INTERPOOL, INC. a corporation organized under the laws of Delaware (the
“Borrower”), the other loan parties thereto (the “Loan Parties”), the lenders
party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and agrees with respect to
each Loan Document to which it is a party:

 

(a)                             all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to the Incremental Facility Amendment and
its guarantee, if any, of the obligations, liabilities and indebtedness of the
other Loan Parties under the Credit Agreement shall extend to and cover the
Incremental Revolving Commitments made pursuant to the Incremental Facility
Amendment and the Loans, interest thereon and fees and expenses and other
obligations in respect thereof; and

 

(b)                                 giving effect to the Incremental Facility
Amendment will not invalidate the security interests, if any, granted by such
Loan Party on the Collateral pursuant to the Loan Documents or the priority or
perfection of the Administrative Agent’s Lien on such Collateral.

 

 

INTERPOOL INC.

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

TRAC INTERMODAL LLC

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

TRAC INTERMODAL CORP.

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

TRAC LEASE, INC.

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

 

TRAC LOGISTICS LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TRAC DRAYAGE LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

7

--------------------------------------------------------------------------------
